992 So.2d 351 (2008)
Dale Lee LENOIR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1631.
District Court of Appeal of Florida, Third District.
October 1, 2008.
Dale Lee Lenoir, in proper person.
Bill McCollum, Attorney General and Nicholas Merlin, Assistant Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
For the eighth time since his 1992 conviction for attempted second-degree murder, Dale Lee Lenoir collaterally challenges his sentence.[1] The trial court denied this latest effort as time-barred, and noted that "[t]he defendant falsely states in his motion that his is only his second motion attacking his judgment." We affirm the trial court's order.
This Court entered an order to show cause why Lenoir should not be barred from further pro se filings, and why he should not be sanctioned pursuant to sections 944.279 and 944.28(2), Florida Statutes (2007), for filing a frivolous or malicious action and for making false representations to the Court. Lenoir timely replied, and we will not forward a recommendation for those sanctions at this time. However, we do conclude that no good cause has been shown, and we therefore direct the Clerk of the Third District Court of Appeal to refuse to accept any further papers relating to circuit court case number 91-27323 unless they have been reviewed and signed by an attorney who is a duly licensed member of the Florida Bar in good standing. Additionally, and absent a showing of good cause, any such further and unauthorized pro se filings by the defendant will subject him to appropriate sanctions. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999).
Affirmed.
NOTES
[1]  This number includes Lenoir's petition for writ of mandamus filed with the Florida Supreme Court, as well as his petition for a writ of habeas corpus filed with the U.S. District Court for the Southern District of Florida.